DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are pending in this application.
	Claims 1, 6 and 7 are currently amended.
	Claims 8-10 are newly added.   

Claim Objections
3.       In view of Applicant’s argument [Remarks] and amendments filed 09/02/2022, claim objection(s) with respect to claim 6 have been fully considered and the objection is withdrawn.

Response to Arguments
4.        Regarding Applicant’s Argument (pages 8-9):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claim 1 have been considered but are moot because the arguments are addressed by newly cited Yoshida reference explained in the body of rejection below.  In particular newly added limitation(s) "receives a selection of a plurality of the setting histories from the operation screen at once, performs all of the settings of the job" is met by newly cited Yoshida (US 2019/0245989 combination with previously cited Inoue (US 2020/0084327).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2020/0084327) in view of Yoshida (US 2019/0245989).

Regarding Claim 1:
Inoue discloses an image forming apparatus (Fig. 1 ‘MFP 101’) that performs a setting related to a job and executes the job (e.g. Fig. 2 display screen for the user to select copy job, fax job, scan and save job), the image forming apparatus comprising: 
a display (Fig. 1 ‘display 119’) that displays an operation screen (e.g. “based on the display control signal generated by the CPU 111, the display control unit 115 displays on the display 119 a graphical user interface (GUI) screen where a GUI is configured.” [0032-0033]; Also see Fig. 2 ‘home screen 200’); 
a storage (Fig. 1 ‘ROM 113/RAM 112’ [0030]) that stores a setting history which is past setting information (“If a job is executed, the setting contents of the job are automatically registered as a history button, and these history buttons are displayed in reverse chronological order of the execution date and time from an upper portion of the history display area 207. If, however, the executed job has the same history information (the setting conditions, the destination, and the application type) as a job already registered as a history button, the execution date and time of the existing history button is updated, and the history button is not newly registered.” [0048]); and 
a controller (Fig. 1 ‘CPU 111’) that performs a display process to the display (“CPU 111 supplies a display control signal generated based on a program to the display control unit 115. The display control unit 115 generates a display signal based on the display control signal and outputs the display signal to the display 119.” [0032]), a setting process of performing the setting (e.g. Fig. 2 user can select application button(s) 202-206 for starting an application [0039], and also select from history display 207 for previous job settings; [0040-0049]), and a process of executing the job (e.g. Figs. 6A-6D ‘Start button 619’ is pressed when the settings are completed), wherein 
the controller displays, on the display, the operation screen for selecting the setting history (e.g. Figs. 4A and 4B ‘user selects one of the previous history such as copy in element 208 or Fig. 4B Fax in element 209’), performs a setting of the job on the basis of each of a plurality of the setting histories selected from the operation screen (e.g. Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing), and executes the job (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Inoue does not expressly disclose receives a selection of a plurality of the setting histories from the operation screen at once, performs all of the settings of the job.
Yoshida discloses receives a selection of a plurality of the setting histories from the operation screen at once (Yoshida: Fig. 3B ‘selection screen 50’; “the touch panel device 33 displays the selection screen 50 on which the settings made by a logged-in user are reflected. The CPU 11 causes the selection screen 50 shown in FIG. 3B to be displayed when the user has been authenticated. The name of the currently logged-in user is displayed in a user name display area 51 at an upper right portion of the screen. On the selection screen 50, there are displayed application buttons 52 for starting applications associated with image processing functions provided by the image forming apparatus 1 and custom buttons 53 for starting applications with the setting values registered by user configuration in advance, in list form, in respective separate areas. The custom buttons 53 may be commonly displayed for other users different from the logged-in user. Further, the display layout of these buttons can be changed e.g. by user configuration. Further, by performing an operation for flicking the selection screen 50 displaying these buttons, the next set of application buttons 52 and custom buttons 53 can be displayed on the selection screen 50. Further, an integrated history area 54 is displayed separately from the areas for displaying the other buttons. The integrated history area 54 displays a list of executed jobs, each of which was executed by the image forming apparatus 1 and was automatically stored in association with a combination of setting values used for the job, in the form of a history button 55 which can be selected. In a case where the user has been authenticated and logged in, only jobs which was executed by the authenticated user in the past may be displayed in the integrated history area 54. In the illustrated example, three history buttons 55 are displayed.” [0037]), performs all of the settings of the job (Yoshida: e.g. Fig. 3B ‘user selects one of the histories 55’ and uses the settings for the current job or makes changes to some of the history 55 as shown in Fig. 5’; [0051-0057]).
Inoue in view of Yoshida are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using history data from previous print jobs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receives a selection of a plurality of the setting histories from the operation screen at once, performs all of the settings of the job.
The suggestion/motivation for doing is so “The user can reuse the settings of an executed job by selecting the history button 55 on which is displayed text associated with setting values configured by operation of his/her own performed in the past.” as disclosed by Yoshida at ¶ [0057].  Therefore, it would have been obvious to combine Inoue with Yoshida to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Inoue in view of Yoshida further discloses the image forming apparatus according to claim 1, wherein the selected setting histories are respective pieces of setting information of different job process modes (“The job execution unit 1607 has the function of executing a job based on setting contents corresponding to a pressed history button. Specific examples of the job to be executed include a print job if the function of the selected history button is a print function, a scan job if the function of the selected history button is a scan function, and a fax job if the function of the selected history button is a fax function.” [0027]).

Regarding Claim 3:
The proposed combination of Inoue in view of Yoshida further discloses the image forming apparatus according to claim 1, wherein the controller is provided with an execution button for the job on the operation screen (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Regarding Claim 5:
The proposed combination of Inoue in view of Yoshida further discloses the image forming apparatus according to claim 1, wherein the controller displays, on the display, the operation screen for enabling change of respective pieces of setting information of the selected setting histories (e.g. Figs. 4A and 4B ‘user selects one of the previous history such as copy in element 208 or Fig. 4B Fax in element 209’; Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing; note that Inoue teaches if the history settings are changed they are updated accordingly [[0048]).

Regarding Claim 6:
The proposed combination of Inoue in view of Yoshida further discloses the image forming apparatus according to claim 1, wherein the controller registers a combination of a plurality of the selected setting histories as a single setting (Fig. 2 ‘scan and save history 211’; “in the case of a fax process or a scan-and-save process, which requires the setting of execution conditions and a destination, all or some of execution conditions set in the past and all or some of destinations set in the past are displayed on the history button.” [0046-0047]).

Regarding Claim 7:
Inoue discloses a method for controlling an image forming apparatus that includes a display (Fig. 1 ‘display 119’) and a storage (Fig. 1 ‘ROM 113/RAM 112’ [0030]), and sets a setting related to a job (e.g. Fig. 2 user can select application button(s) 202-206 for starting an application [0039], and also select from history display 207 for previous job settings; [0040-0049]) and executes the job (e.g. Figs. 6A-6D ‘Start button 619’ is pressed when the settings are completed), the method comprising: 
displaying, on the display, an operation screen (e.g. “based on the display control signal generated by the CPU 111, the display control unit 115 displays on the display 119 a graphical user interface (GUI) screen where a GUI is configured.” [0032-0033]; Also see Fig. 2 ‘home screen 200’) for selecting a setting history that is past setting information stored in the storage (“If a job is executed, the setting contents of the job are automatically registered as a history button, and these history buttons are displayed in reverse chronological order of the execution date and time from an upper portion of the history display area 207. If, however, the executed job has the same history information (the setting conditions, the destination, and the application type) as a job already registered as a history button, the execution date and time of the existing history button is updated, and the history button is not newly registered.” [0048]); 
performing a setting of the job on the basis of each of a plurality of the setting histories selected from the operation screen (e.g. Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing); and 
executing the job (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Inoue does not expressly disclose receiving a selection of a plurality of the setting histories from the operation screen at once, performing all of the settings of the job.
Yoshida discloses receiving a selection of a plurality of the setting histories from the operation screen at once (Yoshida: Fig. 3B ‘selection screen 50’; “the touch panel device 33 displays the selection screen 50 on which the settings made by a logged-in user are reflected. The CPU 11 causes the selection screen 50 shown in FIG. 3B to be displayed when the user has been authenticated. The name of the currently logged-in user is displayed in a user name display area 51 at an upper right portion of the screen. On the selection screen 50, there are displayed application buttons 52 for starting applications associated with image processing functions provided by the image forming apparatus 1 and custom buttons 53 for starting applications with the setting values registered by user configuration in advance, in list form, in respective separate areas. The custom buttons 53 may be commonly displayed for other users different from the logged-in user. Further, the display layout of these buttons can be changed e.g. by user configuration. Further, by performing an operation for flicking the selection screen 50 displaying these buttons, the next set of application buttons 52 and custom buttons 53 can be displayed on the selection screen 50. Further, an integrated history area 54 is displayed separately from the areas for displaying the other buttons. The integrated history area 54 displays a list of executed jobs, each of which was executed by the image forming apparatus 1 and was automatically stored in association with a combination of setting values used for the job, in the form of a history button 55 which can be selected. In a case where the user has been authenticated and logged in, only jobs which was executed by the authenticated user in the past may be displayed in the integrated history area 54. In the illustrated example, three history buttons 55 are displayed.” [0037]), performing all of the settings of the job (Yoshida: e.g. Fig. 3B ‘user selects one of the histories 55’ and uses the settings for the current job or makes changes to some of the history 55 as shown in Fig. 5’; [0051-0057]).
Inoue in view of Yoshida are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using history data from previous print jobs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose receiving a selection of a plurality of the setting histories from the operation screen at once, performing all of the settings of the job.
The suggestion/motivation for doing is so “The user can reuse the settings of an executed job by selecting the history button 55 on which is displayed text associated with setting values configured by operation of his/her own performed in the past.” as disclosed by Yoshida at ¶ [0057].  Therefore, it would have been obvious to combine Inoue with Yoshida to obtain the invention as specified in claim 7.

Allowable Subject Matter
10.      Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 8-10 are allowed.
12.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the image forming apparatus according to claim 1, wherein the controller displays, on the operation screen, an execution button for executing all the jobs set based on the selected setting histories at once.

Regarding Claim 8:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations a display that displays an operation screen; a storage that stores a setting history which is past setting information; and a controller that performs a display process to the display, a setting process of performing the setting, and a process of executing the job, wherein the controller displays, on the display, the operation screen for selecting the setting history, performs a setting of the job on the basis of each of a plurality of the setting histories selected from the operation screen, and executes the job, wherein the controller displays, on the operation screen, an execution button for executing all the jobs set based on the selected setting histories at once

13.       Claims 9-10 are inherently allowable for depending on allowable base claim 8.

Conclusion
14.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Yoshida (US 2020/0159479) discloses wherein a user is enabled to check a history of job execution by viewing records arranged in chronological order and to easily check the specific description of an error by viewing an error record. The job processing apparatus control method includes executing a job, displaying a plurality of history records with the plurality of history records being arranged side by side in chronological order, the plurality of history records each indicating a history of a job executed in the executing, and detecting an error. In response to an error having been detected in the detecting, an error record is displayed with the error record and the plurality of history records being arranged side by side, the error record indicating the error.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677